Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-12 are pending in this application.
Title and Claims 1-3, 6, 7 and 10-12 have been amended [7/22/2022].

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. On page 9, 2nd-7th paragraph of Applicant’s Arguments, Applicant argues reference Shaffer does not disclose or suggest an image code that stores multiple types of information (that is, identification information of the transmission source of the facsimile and information on a type of the image code) added to the part of the facsimile, because Shaffer only discloses printing the station identifier itself. In addition, Shaffer does not disclose or suggest printing the image code that stores information on a type of the image code. 
Examiner respectfully disagrees, because Shaffer teaches station identifier can be programmed and read as “The White House, (202) 456-1414”, where the identification information of the transmission source corresponds to “(202) 456-1414” and the information on a type of the image code corresponds to “The White House” [col 3, lines 10-25]. In addition, Shaffer teaches displaying/printing a portion of the transmission including printing the station identifier (i.e. image code) to determine whether to continue, where the station identifier corresponds to “The White House” (i.e. type of the image code) and “(202) 456-1414” (i.e. identification information of transmission source) [col 4, line 40-col 5, line 19].
Therefore, Shaffer does teach “add, to the part of the facsimile, an image code that stores identification information of the transmission source of the facsimile and information on a type of the image code, wherein the circuitry outputs the part of the facsimile to which the image code is added”, as recited in independent claims 1, 11 and 12.
The above response is applied to dependent claims 2-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US-6,239,881) in view of Advocate et al. (US-7,715,059).
As to Claim 1, Shaffer teaches ‘An electronic device, comprising: circuitry configured to determine whether to reject or accept a facsimile being transmitted from a transmission source; output a part of the facsimile in response to determining that the transmission source is one from which the facsimile is to be rejected; and add, to the part of the facsimile, an image code that stores identification information of the transmission source of the facsimile and information on a type of the image code, wherein the circuitry outputs the part of the facsimile to which the image code is added [Abstract, Figs 4, 5, col 3, lines 10-25, col 4, line 40-col 5, line 19 – received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is on the “unacceptable” station identifier list, displaying/printing a portion of the transmission to determine whether to continue; station identifier can be programmed and read as “The White House, (202) 456-1414, where the identification information of the transmission source corresponds to “(202) 456-1414” and the information on a type of the image code corresponds to “The White House”]’.  
Shaffer does not disclose expressly ‘based on a common transmission source list, the common transmission source list being shared by a plurality of electronic devices including the electronic device; based on the common transmission source list’.
Advocate teaches ‘based on a common transmission source list, the common transmission source list being shared by a plurality of electronic devices including the electronic device; based on the common transmission source list [Fig 1 (48), col 3, line 59-67 – 3rd party junk fax data collects and distributes junk fax image(s) so that each facsimile system is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax]’. 
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 1.

Further, in regards to claim 12, the electronic device of claim 1 performs the facsimile receiving method of claim 12.
Further, in regards to claim 11, the facsimile receiving method of claim 12 is fully embodied on the non-transitory recording medium of claim 11.

As to Claim 2, Shaffer teaches received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is on the “unacceptable” station identifier list, displaying/printing a portion of the transmission including printing the station identifier (i.e. image code) to determine whether to continue [Figs 4, 5, col 4, line 40-col 5, line 19]; station identifier can be programmed and read as “The White House, (202) 456-1414, where the identification information of the transmission source corresponds to “(202) 456-1414” and the information on a type of the image code corresponds to “The White House” [col 3, lines 10-25].
While Advocate teaches 3rd party junk fax data collects and distributes junk fax image(s) so that each facsimile system is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax and displaying at least a portion of incoming facsimile image with a user interface selection for junk fax [Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47].
Shaffer in view of Advocate teaches ‘wherein, in a case that the transmission source of the facsimile is unregistered in a reception permission list of the electronic device and a reception rejection list of the electronic device and determined as the one from which the facsimile is to be rejected based on the common transmission source list, the circuitry further: adds, to the part of the facsimile, an image code that stores the identification information of the transmission source of the facsimile and the information on a type of the image code that corresponds to the case; and outputs the part of the facsimile to which the image code is added [Shaffer: Figs 4, 5, col 3, lines 10-25, col 4, line 40-col 5, line 19; Advocate: Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 2.

As to Claim 3, Shaffer teaches received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is on the “unacceptable” station identifier list, displaying/printing a portion of the transmission including printing the station identifier (i.e. image code) to determine whether to continue [Figs 4, 5, col 4, line 40-col 5, line 19]; station identifier can be programmed and read as “The White House, (202) 456-1414, where the identification information of the transmission source corresponds to “(202) 456-1414” and the information on a type of the image code corresponds to “The White House” [col 3, lines 10-25].
While Advocate teaches 3rd party junk fax data collects and distributes junk fax image(s) so that each facsimile system is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax and displaying at least a portion of incoming facsimile image with a user interface selection for junk fax [Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47].
Shaffer in view of Advocate teaches ‘wherein, in a case that the transmission source of the facsimile is unregistered in a reception permission list of the electronic device and a reception rejection list of the electronic device and determined as one from which the facsimile is to be accepted based on the common transmission source list, the circuitry further: adds, to the part of the facsimile, an image code that stores the identification information of the transmission source of the facsimile and the information on a type of the image code that corresponds to the case and outputs the part of the facsimile to which the image code is added [Shaffer: Figs 4, 5, col 3, lines 10-25, col 4, line 40-col 5, line 19; Advocate: Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point when determining the incoming fax is junk. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 3.

As to 4, Advocate in the proposed combination teaches ‘wherein the circuitry further adds, to the part of the facsimile, a message indicating that the transmission source of the facsimile is determined as the one from which the facsimile is to be rejected; and outputs the part of the facsimile to which the message is added [Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47 – 3rd   party junk fax data collects and distributes junk fax image(s) so that each facsimile system is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax and displaying at least a portion of incoming facsimile image with a user interface selection for junk fax]’. 
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point when determining the incoming fax is junk. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 4.

As to Claim 5, Advocate teaches ‘the circuitry further: adds, to the part of the facsimile, a message indicating that the transmission source of the facsimile is determined to apply none of one from which the facsimile is to be rejected and one from which the facsimile is to be accepted; and outputs the part of the facsimile to which the message is added [Fig 1 (48), col 3, line 59-67, col 4, lines 58-col 5, line 47 – 3rd   party junk fax data collects and distributes junk fax image(s) so that each facsimile system is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax and displaying at least a portion of incoming facsimile image with a user interface selection for junk fax]’. 
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point when determining the incoming fax is junk. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 5.

As to Claim 8, Advocate teaches ‘wherein the circuitry further disconnects from a communication with the transmission source after receiving the part of the facsimile, in response to determining that the transmission source is one from which the facsimile is to be rejected based on the common transmission source list [Figs 3 (S8, S3), 5 (S9-S10), col 3, lines 59-67, col 4, lines 46-57 – in the case the facsimile is considered a junk fax based on 3rd party junk fax data, disposing the incoming facsimile image by terminating communication]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point when determining the incoming fax is junk. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 8. 

As to Claim 10, Advocate teaches ‘A facsimile communication system, comprising: the electronic device of claim 1; and a shared server including additional circuitry configured to store, in a memory, the common transmission source list, transmit, to the electronic device, information indicating whether the transmission source is the one from which the facsimile is to be rejected, the information being obtained by determining based on the identification information of the transmission source and the common transmission source list, the identification information of the transmission source being transmitted from the electronic device [Fig 1 (48), col 3, line 59-67 – 3rd party junk fax data (i.e. shared server of common transmission source list) collects and distributes junk fax image(s) so that each facsimile system (i.e. electronic device) is provided with a starting point and additional junk fax image(s) may be added when determining if a fax image is a junk fax]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point when determining the incoming fax is junk. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified in claim 10.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US-6,239,881) in view of Advocate et al. (US-7,715,059) and further in view of Sakata (US-2007/0279700).
As to Claim 6, Shaffer teaches received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is on the “unacceptable” station identifier list, displaying/printing a portion of the transmission including printing the station identifier (i.e. image code) to determine whether to continue [Figs 4, 5, col 4, line 40-col 5, line 19].
While, Advocate in the proposed combination teaches ‘wherein the circuitry further: reads the part of the facsimile to which the image code is added after outputting the part of the facsimile [Figs 3, 5, col 5, line 58 – col 6, line 29 – scanning a hard copy document of the received fax to generate an image to be treated as incoming facsimile image and adding the image to junk fax database as a junk fax image]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified.
Shaffer in view of Advocate does not disclose expressly ‘causes a display to display a registration screen for receiving a user operation indicating one of a first registration instruction and a second registration instruction, in response to reading the part of the facsimile to which the image code is added, the first registration instruction being an instruction to register the transmission source in the reception permission list of the electronic device, the second registration instruction being an instruction to register the transmission source in the reception rejection list of the electronic device; and registers, in response to receiving the user operation, the identification information of the transmission source stored in the image code in one of the reception permission list and the reception rejection list according to the user operation’.
Sakata in the proposed combination of Shaffer in view of Advocate teaches ‘causes a display to display a registration screen for receiving a user operation indicating one of a first registration instruction and a second registration instruction, in response to reading the part of the facsimile to which the image code is added, the first registration instruction being an instruction to register the transmission source in the reception permission list of the electronic device, the second registration instruction being an instruction to register the transmission source in the reception rejection list of the electronic device; and registers, in response to receiving the user operation, the identification information of the transmission source stored in the image code in one of the reception permission list and the reception rejection list according to the user operation [Fig 5, par 0054-0060 – reception settings screen is used to allow a user to specify whether a facsimile transmission request from a called side is accepted when facsimile transmission is performed by adding to REJECT or ALLOW lists]’.
Shaffer in view of Advocate are analogous art with Sakata because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a reception settings screen, as taught by Sakata. The motivation for doing so would have been to allowing a user to register addresses as acceptable or unacceptable SIP addresses. Therefore, it would have been obvious to combine Sakata with Shaffer in view of Advocate to obtain the invention as specified in claim 6. 

As to Claim 7, Shaffer teaches received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is on the “unacceptable” station identifier list, displaying/printing a portion of the transmission including printing the station identifier (i.e. image code) to determine whether to continue [Figs 4, 5, col 4, line 40-col 5, line 19].
While, Advocate in the proposed combination teaches ‘reads the part of the facsimile to which the image code is added after outputting the part of the facsimile; a third registration instruction, the third registration instruction being an instruction to register the transmission source in the common transmission source list; and the common transmission source list according to the user operation [Figs 3, 5, col 3, lines 59-67, col 5, line 58 – col 6, line 29 – scanning a hard copy document of the received fax to generate an image to be treated as incoming facsimile image and adding the image to junk fax database and updating 3rd party junk fax data as a junk fax image]’.
Shaffer and Advocate are analogous art because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a 3rd party junk fax data, as taught by Advocate. The motivation for doing so would have been to allowing a plurality of facsimile systems to have access to junk fax data as a starting point. Therefore, it would have been obvious to combine Advocate with Shaffer to obtain the invention as specified.
Shaffer in view of Advocate does not disclose expressly ‘causes a display to display a registration screen for receiving a user operation indicating one of a first registration instruction, a second registration instruction, in response to reading the part of the facsimile to which the image code is added, the first registration instruction being an instruction to register the transmission source in the reception permission list of the electronic device, the second registration instruction being an instruction to register the transmission source in the reception rejection list of the electronic device; and registers, in response to receiving the user operation, the identification information of the transmission source stored in the image code in one of the reception permission list, the reception rejection list’.
Sakata in the proposed combination of Shaffer in view of Advocate teaches ‘causes a display to display a registration screen for receiving a user operation indicating one of a first registration instruction, a second registration instruction, in response to reading the part of the facsimile to which the image code is added, the first registration instruction being an instruction to register the transmission source in the reception permission list of the electronic device, the second registration instruction being an instruction to register the transmission source in the reception rejection list of the electronic device; and registers, in response to receiving the user operation, the identification information of the transmission source stored in the image code in one of the reception permission list, the reception rejection list [Fig 5, par 0054-0060 – reception settings screen is used to allow a user to specify whether a facsimile transmission request from a called side is accepted when facsimile transmission is performed by adding to REJECT or ALLOW lists]’.
Shaffer in view of Advocate are analogous art with Sakata because they are from the same field of endeavor, namely transmission and reception of facsimile data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a reception settings screen, as taught by Sakata. The motivation for doing so would have been to allowing a user to register addresses as acceptable or unacceptable SIP addresses. Therefore, it would have been obvious to combine Sakata with Shaffer in view of Advocate to obtain the invention as specified in claim 7. 

As to Claim 9, Shaffer in the proposed combination of Sakata teaches ‘wherein the circuitry further: receives all of the facsimile in response to determining that the transmission source is one from which the facsimile is to be rejected based on the common transmission source list; outputs the part of the facsimile; and outputs a remaining part of the facsimile in response to receiving the first registration instruction [Figs 4, 5, col 4, line 40-col 5, line 19 – received station identifier is checked against a list of “acceptable” and “unacceptable” station identifiers stored in memory, where if the received station identifier is not found on any list, displaying/printing a portion of the transmission to determine whether to continue and if selected to continue printing/displaying entire transmission]’.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677